                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant
                                                                                               Apartment Management Consultants, LLC
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   MELANISE DANIELS, an Individual;                     Case No.: 2:19-cv-00503-APG-VCF
                                                         Telephone: 702.369.6800




                                                                                               KIMBERLY ELLIS, an Individual,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                     Plaintiffs,
                                                                                          15                                                    STIPULATION AND ORDER TO EXTEND
                                                                                               vs.                                               TIME FOR DEFENDANT TO FILE ITS
                                                                                          16                                                    REPLY IN SUPPORT OF ITS MOTION TO
                                                                                               APARTMENT MANAGEMENT                             COMPEL ARBITRATION AND MOTION
                                                                                          17   CONSULTANTS, LLC, a Foreign Limited                    TO STAY PROCEEDINGS
                                                                                               Liability Company; DOES 1 through 25,                     (ECF NOS. 9 AND 10)
                                                                                          18   inclusive,
                                                                                                                                                                  (First Request)
                                                                                          19                         Defendants.

                                                                                          20

                                                                                          21           Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Defendant Apartment Management
                                                                                          22   Consultants, LLC (“Defendant”) and Plaintiffs Melanise Daniels and Kimberly Ellis (collectively
                                                                                          23   referred to as “Plaintiffs”), hereby request a one-week extension of time, up to and including, April
                                                                                          24   29, 2019, for Defendant to file its Reply in support of its Motion to Compel Arbitration (ECF No.
                                                                                          25   9) and Motion to Stay Proceedings. (ECF No. 10.) The present deadline for Defendant to file its
                                                                                          26   Reply is April 22, 2019. This is the parties’ first request for an extension of time for Defendant to
                                                                                          27   file its Reply.
                                                                                          28
                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay. Anthony
                                                                                           2   L. Martin, lead counsel for Defendant, is out of the office and does not return until April 22, 2019.
                                                                                           3   As such, defense counsel would like the additional week to finalize its Reply, confer with
                                                                                           4   Defendant, and file accordingly.
                                                                                           5          As a result, good cause exists to extend the Reply deadline. Therefore, the parties
                                                                                           6   respectfully request a one-week extension of time for Defendant to file its Reply in support of its
                                                                                           7   Motions to Compel Arbitration and Stay Proceedings.
                                                                                           8   DATED this 18th day of April, 2019.             DATED this 18th day of April, 2019.
                                                                                           9   KANG & ASSOCIATES, PLLC                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                          10                                                   P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ Patrick W. Kang                             /s/ Dana B. Salmonson
                                                                                               Patrick W. Kang                                 Anthony L. Martin
                                                                                          12   Nevada Bar No. 10381                            Nevada Bar No. 8177
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Kyle R. Tatum                                   Dana B. Salmonson
                                                                                          13
                                                                                               Nevada Bar No. 13264                            Nevada Bar No. 11180
                                                         Telephone: 702.369.6800




                                                                                               6480 W. Spring Mountain Road, Ste. 1            Wells Fargo Tower
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Las Vegas, NV 89146                             Suite 1500
                                                                                          15   Attorneys for Plaintiffs                        3800 Howard Hughes Parkway
                                                                                                                                               Las Vegas, NV 89169
                                                                                          16                                                   Attorneys for Defendant
                                                                                          17

                                                                                          18                                                 ORDER

                                                                                          19          IT IS SO ORDERED.
                                                                                          20

                                                                                          21                                                UNITED STATES DISTRICT COURT JUDGE

                                                                                          22
                                                                                                                                               4/18/2019
                                                                                          23                                                DATED
                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                 2
